DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
As to the 35 USC 112(a) rejection, applicant argues that one skilled in the art would appreciate that a misrepresented color may be determined by the system or method with respect to a user being colorblind. Examiner notes that the application as originally filed does appear to support determining a misrepresented color, but does not appear to support identifying an intended color on a display within a field of view of the augmented reality device, wherein the intended color represents that misinterpreted/misrepresented color. Applicant argues that the specification at
least infers that all embodiments are directed to color correction for color blindness, including the television calibration embodiment. Examiner disagrees, noting that the specification at 0037 explicitly states that “In addition to helping individuals with visual impairments, the concepts described in the foregoing embodiments may also be effectively utilized to help users identify colors more easily.” It is made clear that these embodiments, including the TV calibration embodiment are in addition to, and not necessarily a part of, helping individuals with color blindness, considering that color blindness compensation is not recited as a part of these embodiments.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “identifying, using an augmented reality device, an intended color on a display within a field of view of the augmented reality device, wherein the intended color represents at least one misinterpreted color of a color blind user”, “determining, using a processor, that a discrepancy exists on a portion of the display… wherein the discrepancy is determined based on a type of colorblindness of the user”, and “implementing… filters to the portion of the display to adjust the at least one misinterpreted color”. There does not appear to be support in the originally filed application for identification, determining, implementing filters in the manner recited in the claims. The originally filed application supports calibration of television display settings (originally filed specification at 0038), but there is no discussion of the color being identified on a display in the user’s field of view being a misinterpreted color of a color blind user. The television display calibration embodiment appears to be described separately from the color blind color correction filter embodiment in the originally filed application. In the originally filed application, adjustments are made to match television colors to the correct colors (originally filed specification at 0038), but the only discussion of filters is with regard to color correction for color blindness conditions (originally filed specification at 0029 and 0039, for example). 
These color blindness conditions are described with respect to a user looking at an object within a field of view (p. 1, section 0003-0004), not specifically different portions of a display within the field of view. The recitations of “a display” and “the display” in the specification refer to the display of the AR device itself, not a display within a field of view of the AR device. See, for example, section 0015 of the specification, which states, in part, “In an embodiment, a color blindness condition associated with a wearer of an augmented reality device ( e.g., an augmented reality headset, another device comprising a lens or a display and having augmented or mixed reality capabilities, etc.) may be identified. An embodiment may then activate, based on the identified color blindness condition, a color correction filter on at least a portion of a display of the augmented reality device”
 Claims 11 and 20 recite similar limitations and similar analysis applies to them as well.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in lines 11-12, “implementing…one or more color corrective filters to the portion of the display”. This limitation is unclear because it appears as if it recites applying the filter to the display in the field of view, when what is meant from context is applying the filter to an image that contains the display, or the display that is part of the AR device. The bounds of the claim are thus unclear. Claims 11 and 20 recite similar limitations and similar analysis applies to them as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky (U.S. Publication 2012/0147163) in view of Coley (U.S. Publication 2009/0109293) and Yoon (U.S. Patent 10,706,600).

As to claim 1, Kaminsky discloses a method comprising:
identifying, using an augmented reality device (fig. 4a; p. 4, section 0072), an intended color on a display within a field of view of the augmented reality device (p. 5, section 0078; p. 7, section 0102; p. 8, section 0110; p. 8, sections 0120-0121; one or more colors captured by a camera from a display is determined/identified; the colors identified are “original” or “true” colors which would read on “intended” colors), wherein the intended color represents at least one misinterpreted color of a color blind user (p. 5, sections 0078-0079; p. 7, section 0102; p. 8, section 0110; p. 8, sections 0120-0121; the identified original colors are within a specific range of values corresponding to misinterpreted colors);
determining, using a processor, that a discrepancy exists on a portion of the display between current colors of the displayed content and the intended color, wherein the discrepancy is determined based on a type of colorblindness of the user, wherein the portion of the display corresponds to a portion of the display corresponding to the color discrepancy (p. 5, section 0078; p. 6, section 0093; p. 6, sections 0096-0098; p. 7, section 0102; p. 8, section 0110; p. 8, sections 0120-0121; a discrepancy is determined based on a filter chosen based on a user’s particular color-blindness characteristics; the filter can act on particular colors that would make up a portion displayed on a display); 
and implementing, based on the determining and on the augmented reality device, one or more color corrective filters to the portion of the display to adjust the at least one misinterpreted color to match the intended colors (p. 6, section 0093; p. 6, sections 0096-0098; p. 8, section 0110; p. 8, sections 0120-0121; the color, after filtering, is perceived by a color-blind person as it would be by a non-color blind person, which is the intended color).
Kaminsky discloses transforming a color to a correct color for content displayed on the display based on the color blindness condition (p. 5, section 0078; p. 6, section 0093; p. 8, section 0120-0121), but does not explicitly disclose receiving, from a knowledge source, an indication of intended color for content displayed. Coley, however, discloses receiving, from a knowledge source, an indication of the intended colors for content displayed (p. 3, sections 0032-0033; p. 3, section 0036; reference colors indicating how luminances should appear are received from a data storage, which would read on a knowledge source, and are compared to measured values). The motivation for this is to calibrate color levels for a display (p. 2, sections 0019-0020). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky to receive, from a knowledge source, an indication of intended colors for content displayed in order to calibrate color levels for a display as taught by Coley.
Kaminsky does not disclose, but Yoon does disclose wherein the identifying the intended color comprises identifying utilizing eye-tracking an object a user is looking at on the display (col. 17, line 38-col. 18, line 37; gaze direction of an eye is tracked and used to determine which objects are necessary to augment), wherein the implementing comprises augmenting only the portion of the display corresponding to the color discrepancy (col. 17, lines 1-11; the object is augmented “if” the images have a first or second indistinguishable color, according to what the HMD wearer can distinguish, and in that case, the object is augmented), wherein the implementing comprises providing an augmented identity tag on the object displayed to describe the intended color of the object (col. 20, lines 56-63; text indicating the actual color of an object is overlaid on the object). The motivation for this is to solve the problem where a user is unable to recognize a difference between two colors, while reducing power consumption by not rendering unnecessarily (col. 17, lines 1-11; col. 18, lines 49-55). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky and Coley to identify utilizing eye-tracking an object a user is looking at on the display, augment only the portion of the display corresponding to the color discrepancy, and provide an augmented identity tag on the object displayed to describe the intended color of the object in order to solve the problem where a user is unable to recognize a difference between two colors, while reducing power consumption by not rendering unnecessarily as taught by Yoon.

As to claim 11, see the rejection to claim 1. Further, Kaminsky discloses an information handling device, comprising a camera sensor (fig. 4a; p. 4, sections 0069-0072), a display (fig. 4a; p. 4, sections 0069-0072), a processor (fig. 3, element 302), and a memory device (fig. 3, element 304) that stores instructions executable by the processor (p. 3, section 0061).

As to claim 20, see the rejections to claims 1 and 11.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Coley and Yoon and further in view of DeYoe (U.S. Publication 2006/0058619)

As to claim 21, Yoon discloses wherein the augmenting comprises providing a tint overlay (col. 17, line 60-col. 18, line 11), but does not explicitly describe blocking of a color/wavelength. The combination of Kaminsky, Coley, and Yoon does not disclose, but DeYoe does disclose wherein the augmenting comprises wherein the tint overlay blocks a particular wavelength of light (figs. 6, 8a, 8b; p. 7, sections 0069-0071; p. 10, claim 5; a tint overlay augments a text display by matching a background color and thus blocking a text color, which would inherently have a particular wavelength). The motivation for this is to simulate a visual condition. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky, Coley, and Yoon to provide a tint overlay on the portion, wherein the tint overlay blocks a particular wavelength of light in order to simulate a visual condition as taught by DeYoe.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612